Citation Nr: 1329854	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a personality disorder claimed as nervousness.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that new and material evidence had not been received to reopen a claim of service connection for personality disorder (claimed as a mental condition to include a nervous breakdown and schizophrenia).  

The Board acknowledges, as detailed below, that service connection was previously denied for a personality disorder claimed as "nervousness."  However, the record now includes a diagnosis of schizophrenia.   The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, in the instant case, the Board finds that the Veteran's diagnosis of schizophrenia is more appropriately viewed as a separate claim because it was not diagnosed or considered at the time of the previous denial for "nervousness" and/or a personality disorder.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Moreover, in Clemons, the Court determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Therefore, the Board finds that the Veteran's diagnosis of an acquired psychiatric disorder, to include schizophrenia, is more appropriately viewed as a separate claim from that of the previously denied personality disorder.

The Board acknowledges that the adjudication of this claim below focused upon whether new and material evidence had been received to reopen the previously denied personality disorder.  However, both the March 2010 rating decision and March 2012 Statement of the Case (SOC) identified the Veteran's claimed nervous breakdown and schizophrenia as part of the appellate issue, and the Veteran indicated on his May 2012 Substantive Appeal that he wanted to appeal all the issues listed on the SOC.  Consequently, the Board finds that it has jurisdiction to address the issue of service connection for an acquired psychiatric disorder to include schizophrenia.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons addressed in the REMAND portion of the decision below, further development is required with respect to the claim of service connection for an acquired psychiatric disorder.  Accordingly, this issue is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection was previously denied for a nervous condition by a March 1969 rating decision on the basis that the Veteran had a personality disorder and not an acquired psychiatric disorder.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  New and material evidence was not received within the appeal period of that decision.

2.  Although the evidence received since the last prior denial of service connection for a personality disorder claimed as "nervousness" was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen the claim of entitlement to service connection for a personality disorder claimed as "nervousness", the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, the Veteran was sent VCAA-compliant notification via a February 2010 letter, which is prior to the March 2010 rating decision that is the subject of this appeal.  In pertinent part, this letter noted the prior denial in March 1969 and the basis thereof, that new and material evidence was necessary to reopen this previously denied claim, and explained the standard for new and material evidence by language consistent with the relevant regulatory provisions.  Therefore, the Board finds that this letter is consistent with the requirements of Kent, supra.  Further, this letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, this letter included information regarding disability ratings and effective dates as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  As part of his May 2012 Substantive Appeal, he indicated that he did not desire a Board hearing in this case.  Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, service connection was denied for a nervous condition by a March 1969 rating decision on the basis that the Veteran had a personality disorder and not an acquired psychiatric disorder.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  The Board acknowledges that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Although additional evidence was received within one year of the rating decision (i.e., the appeal period) it pertained to treatment for alcohol paranoia which was addressed in a January 1970 rating decision.  The Veteran was also informed of this decision, including his appellate rights, and did not appeal.  Further, following the January 1970 rating decision, no communication or evidence was received from the Veteran until 2000, when he requested copies of his service treatment records and other records in VA's possession.  Therefore, the prior denial is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1969 rating decision included statements from the Veteran, his service treatment records, and post-service medical records dated through 1969.  In pertinent part, the Veteran's service treatment records reflect his psychiatric system was clinically evaluated as normal on a May 1967 examination, and he indicated that he had not experienced nervous trouble of any sort on a concurrent Report of Medical History.  Thereafter, the record reflects he was treated in December 1968 after he attempted suicide by taking four antihistamine tablets, and was ultimately diagnosed with immature personality disorder.  Similarly, a February 1969 VA hospitalization admission summary showed a diagnosis of emotionally unstable personality disorder.

The March 1969 rating decision denied service connection for a nervous condition finding that the Veteran's condition was immature personality, which was a constitutional or developmental abnormality and not a disability under the law.  The Board notes that, then as now, personality disorders and mental deficiency as such are among the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. § 3.303(c) (2013).

The evidence added to the record since the last prior denial includes additional statements from the Veteran, as well as additional post-service medical records dated through 2010 to include records from the Social Security Administration (SSA).  In pertinent part, these records include findings of an acquired psychiatric disorder, to include paranoid schizophrenia, as well as findings of personality disorder.  Further, it appears the Veteran has intimated the symptoms which resulted in these findings are the same as what he experienced during active service.

In this case, the evidence of record at the time of the March 1969 rating decision only showed the Veteran to have a personality disorder, as well as substance abuse issues by the time of the January 1970 rating decision.  His claim was previously denied, in essence, because he was not shown to have an acquired psychiatric disorder.  Although the additional evidence now shows him to have an acquired psychiatric disorder, to include findings of schizophrenia, the Board has already determined that this is a separate and distinct disability from the one which was previously denied.  Therefore, these findings do not relate to an unestablished fact necessary to substantiate the previously denied claim, and does not raise a reasonable possibility of substantiating the claim.

The Board acknowledges that the additional evidence continues to show evidence of a personality disorder.  Although this evidence is "new" to the extent it was not previously of record, there was evidence of a personality disorder at the time of the prior denial.  As such, this evidence appears to be cumulative and redundant.  More importantly, as already noted, the law still mandates that a personality disorder is not a disability for which service connection may be established.  Therefore, there is no reasonable possibility that any findings of personality disorder, even if identified as a different type of personality disorder, would raise a reasonable possibility of substantiating this claim.

As no other evidence is of record to support the Veteran's application to reopen, the Board finds that even though the evidence received since the last prior denial of service connection for a personality disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a) in order to reopen the previously denied claim.  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the merits of the underlying service connection claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for a personality disorder claimed as "nervousness", the benefit sought on appeal is denied.


REMAND

Despite the fact the Veteran received psychiatric treatment during service and is now diagnosed with an acquired psychiatric disorder, there is no competent medical evidence which relates the etiology of the current acquired psychiatric disorder to the in-service symptoms which resulted, at that time, in a diagnosis of personality disorder.  As mentioned above, a personality disorder is not a disability which service connection may be established.  Further, the question of whether symptoms which resulted in a finding of personality disorder may develop into or be an early manifestation of an acquired psychiatric disorder involves complex medical issues.  Therefore, competent medical evidence is required to resolve this matter.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In view of the foregoing, the Board finds that a remand is required in order to accord the Veteran a competent medical examination that addresses the nature and etiology of his current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records for the Veteran's acquired psychiatric disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his acquired psychiatric disorder since March 2010.  After securing any necessary release, the RO should obtain those records not on file.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder found to be present was incurred in or otherwise the result of his active service.  In making this determination, the examiner must address the in-service symptoms which resulted, at that time, in a finding of an immature personality disorder as detailed in the service treatment records and their relationship, if any, to any current acquired psychiatric disability found on examination.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the March 2012 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


